 



Exhibit 10.2
TD AMERITRADE HOLDING CORPORATION
ASIFF S. HIRJI EMPLOYMENT AGREEMENT
     This Agreement is entered into as of May 23, 2006, by and between TD
Ameritrade Holding Corporation (the “Company”) and Asiff S. Hirji (“Executive”).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. As of March 1, 2006 (the “Effective Date”),
Executive will serve as Executive Vice President, Chief Operating Officer and
will serve as a member of the Company’s Office of the Chief Executive, reporting
to the Company’s Chief Executive Officer (the “CEO”). Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as will reasonably be assigned to
him by the CEO. The period Executive is employed by the Company under this
Agreement is referred to herein as the “Employment Term”.
          (b) Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with each of the Company’s
corporate guidance and ethics guidelines, conflict of interests policies and
code of conduct. For the duration of the Employment Term, Executive agrees not
to actively engage in any other employment, occupation, or consulting activity
for any direct or indirect remuneration without the prior approval of the
applicable committee of the Board of Directors (the “Board”) or the CEO (which
approval will not be unreasonably withheld); provided, however, that Executive
may, without the approval of the Board, serve in any capacity with any civic,
educational, or charitable organization, provided such services do not interfere
with Executive’s obligations to Company.
               (i) Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
written or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement. Executive further represents that he
has disclosed to the Company in writing all threatened, pending, or actual
claims that are unresolved and still outstanding as of the Effective Date, in
each case, against Executive of which he is aware, if any, as a result of his
employment with his current employer (or any other previous employer) or his
membership on any boards of directors.
          (c) Other Entities. Executive agrees to serve, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment as
determined by the Company. As used in this Agreement, the term “affiliates” will
include any entity controlled by, controlling, or under common control of the
Company.
     2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice

 



--------------------------------------------------------------------------------



 



to the other party, with or without good cause or for any or no cause, at the
option either of the Company or Executive. However, as described in this
Agreement, Executive may be entitled to severance benefits depending upon the
circumstances of Executive’s termination of employment.
     3. Term of Agreement. This Agreement will have an initial term of five
(5) years commencing on the Effective Date (the “Initial Term”). On the fifth
anniversary of the Effective Date, this Agreement automatically will renew for
an additional one (1) year term (the “Additional Term”) unless either party
provides the other party with written notice of non-renewal at least sixty
(60) days prior to the date of automatic renewal. Following the Additional Term,
the Agreement will renew for an additional one (1) year term upon the mutual
consent of Executive and the Company.
     4. Compensation.
          (a) Base Salary. Subject to periodic review by the Board, the Company
will pay Executive an annual salary of $400,000 as compensation for his services
(such annual salary, as is then effective, to be referred to herein as “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings.
          (b) Annual Incentive. With respect to each full fiscal year during the
Employment Term, Executive will be eligible to participate in the Ameritrade
Holding Corporation Management Incentive Plan (“MIP”), pursuant to which
Executive will be eligible to earn an annual incentive award (the “Annual
Incentive”) based upon the achievement of applicable performance criteria
established by the Board within the first ninety (90) days of each fiscal year
during the Employment Term and communicated to Executive. Each Annual Incentive
will have a target value of $960,000 (the “Target”).
          (c) Equity Awards. During the Employment Term, Executive will be
eligible to participate in the Ameritrade Holding Corporation 1996 Long-Term
Incentive Plan (the “LTIP”).
               (i) Special Grant. On March 10, 2006, Executive was granted a
special award under the LTIP of 116,109 performance restricted share units (the
“Special Grant”). The Special Grant will be scheduled to vest and be settled in
accordance with the performance criteria and vesting schedule set forth on
Exhibit B of the applicable Special Grant Award Agreement. Notwithstanding the
foregoing, this Special Grant was made contingent upon Executive and Company
executing this Agreement by May 23, 2006 (sixty (60) days after the grant date
of the Special Grant). In the event this Agreement is not executed by Executive
and the Company by May 23, 2006, Executive will forfeit the Special Grant.
               (ii) Annual Award. With respect to each full fiscal year during
the Employment Term, Executive will be eligible for an award under the LTIP of
performance restricted share units with a target value, determined by the
Company pursuant to a reasonable and uniform methodology, equal to $640,000 on
the date of grant (the “Annual Award”), and will be scheduled to vest and be
settled in accordance with the applicable performance criteria and vesting
schedule provided in the applicable Award Agreement.

-2-



--------------------------------------------------------------------------------



 



     5. Employee Benefits. Executive will be eligible to participate in
accordance with the terms of all Company employee benefit plans, policies and
arrangements that are applicable to other executive officers of the Company, as
such plans, policies and arrangements may exist from time to time.
     6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.
     7. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination, (b) unpaid, but
earned and accrued Annual Incentive for any completed fiscal year as of his
termination of employment, (c) pay for accrued but unused vacation that the
Company is legally obligated to pay Executive, (d) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive, (e) unreimbursed business expenses required to be
reimbursed to Executive, and (f) rights to indemnification Executive may have
under the Company’s Articles of Incorporation, Bylaws, the Agreement, or
separate indemnification agreement, as applicable. In addition, if the
termination is by the Company without Cause or if Executive resigns for Good
Reason, Executive will be entitled to the amounts and benefits specified in
Section 8.
     8. Severance.
          (a) Termination Without Cause or Resignation for Good Reason. If
during the Employment Term, Executive’s employment is terminated by the Company
without Cause or if Executive resigns for Good Reason, then, subject to
Sections 9 and 10, Executive will receive: (i) continued payment of Base Salary
for two (2) years in accordance with the Company’s normal payroll policies;
(ii) continued payment of Executive’s Annual Incentive at the target level
applicable during the year of Executive’s termination for a period of time equal
to two (2) years in accordance with the Company’s normal payroll policies,
(iii) the current year’s Annual Incentive pro-rated to the date of termination,
with such pro-rated amount to be calculated by multiplying the current year’s
target incentive compensation by a fraction with a numerator equal to the number
of days between the start of the current fiscal year and the date of termination
and a denominator equal to 365, (iv) for a period of two (2) years, if Executive
or any of his dependents is eligible for and elects COBRA continuation coverage
(as described in Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”)) under any Company group medical or dental plan, Executive will not
be charged any premiums for such coverage; provided, however, Executive will be
responsible for any income tax due with respect to such premiums, and
(v) performance restricted share units granted under the LTIP as part of any
Annual Awards or the Special Grant which would have become vested within two
(2) years of the end of the calendar year of such termination will be considered
earned and vested and such vested shares will be settled according to the
original vesting schedule as set forth in the Award Agreement.
          (b) Company Notification of Non-Renewal During the Initial Term. If
during the Initial Term the Company notifies Executive of its intent not to
renew the Agreement for the Additional Term (the “Company Non-Renewal”) then,
subject to Sections 9 and 10 and in addition to

-3-



--------------------------------------------------------------------------------



 



the payments in Section 7, all performance restricted share units granted under
the LTIP as part of any Annual Awards will be fully earned and the actual number
of performance restricted share units which will be considered vested will be
determined by the applicable performance criteria specified in the Award
Agreement. The vested performance restricted share units will be settled in
shares of Company common stock on the original settlement date as set forth in
the Award Agreement (without regard to such termination).
          (c) Voluntary Resignation Prior to the Additional Term. If the Company
offers to continue Executive’s employment through the Additional Term, and the
terms of such employment would be no less favorable than the terms contained in
this Agreement, and Executive subsequently notifies the Company of his intent
not to renew the Agreement for the Additional Term (a “Voluntary Resignation”),
then Executive will forfeit all unvested performance restricted share units
previously granted as part of any Annual Awards under the LTIP.
          (d) Termination due to Death or Disability. In the event of a
termination of Executive’s employment during the Employment Term due to death or
Disability, then, subject to Sections 9 and 10, Executive, or Executive’s estate
as applicable, will be entitled to receive the current year’s Annual Incentive
pro-rated to the date of termination, with such pro-rated amount to be
calculated by multiplying the current year’s target incentive compensation by a
fraction with a numerator equal to the number of days between the start of the
current fiscal year and the date of termination and a denominator equal to 365.
     9. Release of Claims; Non-solicitation and Non-competition; Conditions to
Receipt of Severance; No Duty to Mitigate.
          (a) Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 8 will be subject to Executive signing and not
revoking a separation and release of claims agreement in substantially the form
attached as Exhibit A, but with any appropriate reasonable modifications,
reflecting changes in applicable law, as is necessary to provide the Company
with the protection it would have if the release were executed as of the
Effective Date. No severance will be paid or provided until the separation
agreement and release agreement becomes effective. The Company agrees that it
will execute and deliver to Executive said separation and release of claims
agreement no later than eight (8) days after it receives a copy of such
agreement executed by Executive. Company agrees that it will be bound by such
separation and release of claims agreement and that same will become effective
from and after the “Effective Date” thereof (as defined in Section 28 of such
separation and release of claims agreement), even if Company fails or refuses to
execute and deliver same to Executive.
          (b) Non-solicitation and Non-competition. During the Employment Term
and the Restricted Period, Executive will not (without the written consent of
the CEO) engage or participate in any business within any state in the United
States where the Company conducts business (as an owner, partner, stockholder,
holder of any other equity interest, or financially as an investor or lender, or
in any capacity calling for the rendition of personal services or acts of
management, operation or control) which is engaged in any activities and for any
business competitive with any of the primary businesses conducted by the Company
or any of its Affiliates (as defined below). For purposes of this Agreement, the
term “primary businesses” is defined as an on-line brokerage business, including
active trader and long term investor client segments, and also includes any such
other business

-4-



--------------------------------------------------------------------------------



 



formally proposed (and considered at a meeting of the Board) to be conducted by
the Company or any of its Affiliates during the twelve (12) month period prior
to the date of termination (collectively a “Competitive Business”). Provided
that this restriction will not restrict Executive from being employed by or
consulting with a business, firm, corporation, partnership or other entity that
owns or operates an on-line brokerage, provided that (i) the on-line brokerage
business is de minimis as compared to its core business in terms of revenue
and/or resources, and (ii) Executive’s involvement with the company excludes,
directly or indirectly, the on-line brokerage business during the Restriction
Period. Notwithstanding the foregoing, Executive may own securities of a
Competitive Business so long as the securities of such corporation or other
entity are listed on a national securities exchange or on the NASDAQ National
Market and the securities owned directly or indirectly by Executive do not
represent more than 2% of the outstanding securities of such corporation or
other entity;
               (i) During the Restricted Period, neither Executive, nor any
business in which Executive may engage or participate in, will directly or
indirectly, (A) knowingly induce any customer or vendor of the Company or of
corporations or businesses which directly or indirectly are controlled by the
Company (collectively, the “Affiliates”) to patronize any Competitive Business;
(B) knowingly request or advise any customer or vendor to withdraw, curtail or
cancel such customer’s or vendor’s business with the Company or any of its
Affiliates; or (C) compete with the Company or any of its Affiliates in merging
with or acquiring any other company or business (whether by a purchase of stock
or other equity interests, or a purchase of assets or otherwise) which is a
Competitive Business;
               (ii) During the Restricted Period, neither Executive nor any
business in which Executive may engage or participate in will (A) knowingly
hire, solicit for hire or attempt to hire any employee of the Company or any of
its Affiliates, or (B) encourage any employee of the Company or any of its
Affiliates to terminate such employment. For purposes of this Agreement,
“employee” means current employees as well as anyone employed by the Company or
any of its Affiliates within the prior six (6) months from Executive’s date of
termination; provided, however, that this provision will not preclude any
business in which Executive may engage or participate in from soliciting any
such employee by means of or hiring any such employee who responds to a public
announcement placed by the business as long as Executive otherwise complies with
subsections (A) and (B) above; and
               (iii) In the event that any of the provisions of this Section
should ever be deemed to exceed the time, geographic or occupational limitations
permitted by applicable laws, then such provisions will and are hereby reformed
to the maximum time, geographic or occupational limitations permitted by
applicable law.
          (c) Nondisparagement. During the Employment Term and Restricted
Period, Executive will not knowingly disparage, criticize, or otherwise make any
derogatory statements regarding the Company, its directors, or its officers. The
Company will instruct its officers and directors to not knowingly disparage,
criticize, or otherwise make any derogatory statements regarding Executive
during the Employment Term and Restricted Period. Notwithstanding the foregoing,
nothing contained in this agreement will be deemed to restrict Executive, the
Company or any of the Company’s current or former officers and/or directors from
providing information to any governmental or regulatory agency (or in any way
limit the content of any such information) to the

-5-



--------------------------------------------------------------------------------



 



extent they are requested or required to provide such information pursuant to
applicable law or regulation.
          (d) Other Requirements. Executive’s initial receipt of severance
and/or the receipt of continued severance payments will be subject to Executive
complying with the terms and provisions of Sections 9 and 10. Executive will not
be obligated to comply with Section 9 of this Agreement while the Company is in
material default of its payment and reimbursement obligations under Sections 7,
8, or 10 of this Agreement. Notwithstanding the foregoing, the Company will not
be considered to be in default of its payments and reimbursement obligations
unless Executive provides written notice to the Board setting forth his reasons
why he believes the Company is in default and giving the Company fifteen
(15) days to cure such default, if any.
          (e) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment or consideration contemplated by this Agreement, nor
will any earnings that Executive may receive from any other source reduce any
such payment or consideration.
     10. Confidential Information and Intellectual Property.
          (a) Except as may be required by law, or except to the extent required
to perform Executive’s duties and responsibilities hereunder, Executive will
keep secret and confidential indefinitely all non-public confidential
information (including, without limitation, information regarding cost of new
accounts, activity rates of different market niche customers, advertising
results, technology (hardware and software), architecture, discoveries,
processes, algorithms, maskworks, strategies, intellectual properties, customer
lists and other customer information) concerning any of the Company and its
affiliates which was acquired by or disclosed to Executive during the course of
Executive’s employment with the Company (“Confidential Information”) and not use
in any manner or disclose the same, either directly or indirectly, to any other
person, firm or business entity.
          (b) At the end of the Employment Term (whether by expiration or
termination) or at the Company’s earlier request, Executive will promptly return
to the Company any and all records, documents, physical property, information,
computer disks, drives or other materials relative to the business of any of the
Company and its affiliates obtained by Executive during the course of his
employment with the Company and not keep any copies thereof.
          (c) Executive acknowledges and agrees that all right, title and
interest in inventions, discoveries, improvements, trade secrets, developments,
processes and procedures made by Executive, in whole or in part, or conceived by
Executive either alone or with others, when employed by the Company, including
such of the foregoing items conceived during the course of employment which are
developed or perfected after Executive’s termination of employment, are owned by
the Company (“Company IP”). Executive assigns any and all right, title and
interest he may have to Company IP to the Company and will promptly assist the
Company or its designee, at the Company’s expense, to obtain patents,
trademarks, copyrights and service marks concerning Company IP made by Executive
and Executive will promptly execute all reasonable documents prepared by the
Company or its designee and take all other reasonable actions which are
necessary or appropriate to secure to the Company and its affiliates the
benefits of Company IP. Such patents, trademarks, copyrights and service marks
will at all times be the property of the Company and its

-6-



--------------------------------------------------------------------------------



 



affiliates. Executive promptly will keep the Company informed of, and promptly
will execute such assignments prepared by the Company or its designee as may be
necessary to transfer to the Company or its affiliates the benefits of, any
Company IP.
          (d) To the extent that any court or agency seeks to require Executive
to disclose Confidential Information, Executive promptly will inform the Company
and take reasonable steps to endeavor to prevent the disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency. To the
extent Executive obtains information on behalf of the Company or any of its
affiliates that may be subject to attorney-client privilege as to the Company’s
attorneys, Executive will promptly inform the Company and take reasonable steps
to endeavor to maintain the confidentiality of such information and to preserve
such privilege.
          (e) Confidential Information does not include information already in
the public domain or information which has been released to the public by the
Company. Nothing in this Section 10 will be construed so as to prevent Executive
from using, in connection with his employment for himself or an employer other
than the Company, knowledge which was acquired by him during the course of his
employment with the Company and which is generally known to persons of his
experience in other companies in the same industry. Subject to Section 10(d),
Executive will be permitted to disclose Confidential Information if required by
a subpoena or court or administrative order.
          (f) The receipt of any severance pursuant to Section 8 will be subject
to Executive complying with the terms of this Section 10.
     11. Excise Taxes. In the event that the benefits provided for in this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s severance benefits payable under the
terms of this Agreement will be either (i) delivered in full, or (ii) delivered
as to such lesser extent which would result in no portion of such severance
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section 11 will be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination will be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 11, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 11. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 11.

-7-



--------------------------------------------------------------------------------



 



     12. Definitions.
          (a) Award Agreement. For purposes of this Agreement, “Award Agreement”
will mean the form of award agreement entered into between Executive and the
Company in connection with the Special Grant and Annual Awards.
          (b) Cause. For purposes of this Agreement, “Cause” will mean:
               (i) Executive’s willful and continued failure to perform the
duties and responsibilities of his or her position after there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has not substantially
performed his or her duties and provides Executive with thirty (30) days to take
corrective action;
               (ii) Any act of personal dishonesty taken by Executive in
connection with his or her responsibilities as an employee of the Company with
the intention or reasonable expectation that such action may result in the
substantial personal enrichment of Executive;
               (iii) Executive’s conviction of, or plea of nolo contendere to, a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business;
               (iv) A breach of any fiduciary duty owed to the Company by
Executive that has a material detrimental effect on the Company’s reputation or
business;
               (v) Executive being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
Executive admits or denies liability);
               (vi) Executive (A) obstructing or impeding; (B) endeavoring to
influence, obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
               (vii) Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for Executive to perform his or her
responsibilities to the Company under this Agreement, if (A) the
disqualification, bar or loss continues for more than thirty (30) days, and
(B) during that period the Company uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during Executive’s employment, Executive
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if Executive’s employment is not permissible, Executive
will be placed on leave (which will be paid to the extent legally permissible).
          (c) Change of Control. For purposes of this Agreement, “Change of
Control” will have the meaning set forth in the LTIP.

-8-



--------------------------------------------------------------------------------



 



          (d) Disability. For purposes of this Agreement, Disability means, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or receipt by Executive of income
replacement benefits for a period of not less than three (3) months under an
applicable disability benefit plan of the Company.
          (e) Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following, without Executive’s express written
consent:
               (i) A significant reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position or responsibilities
in effect immediately prior to such reduction, provided that if Executive
remains a part of the Office of the Chief Executive in a position comparable
with Executive’s skills and position as of the Effective Date, a change to
Executive’s title, and/or changes to the elements of responsibility or duties of
Executive (for example, becoming in charge of a different business unit or line
of the Company) will not be considered as significant or Good Reason;
               (ii) A material reduction in the kind or level of employee
benefits to which Executive is entitled immediately prior to such reduction with
the result that Executive’s overall benefits package is significantly reduced.
Notwithstanding the foregoing, a one-time reduction that also is applied to
substantially all other executive officers of the Company and that reduces the
level of employee benefits by a percentage reduction of 10% or less will not
constitute Good Reason;
               (iii) A reduction in Executive’s Base Salary, Target Annual
Incentive, or Annual Award as in effect immediately prior to such reduction.
Notwithstanding the foregoing, a one-time reduction that also is applied to
substantially all other executive officers of the Company and which one-time
reduction reduces the Base Salary, Target Annual Incentive, or Annual Award by a
percentage reduction of 10% or less in the aggregate will not constitute Good
Reason;
               (iv) The relocation of Executive to a facility or location more
than twenty-five (25) miles from his current place of employment; or
               (v) The failure of the Company to obtain the assumption of the
Agreement by a successor.
          (f) In Connection with a Change of Control. For purposes of this
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
within twelve (12) months following a Change of Control.
          (g) Restricted Period. For purposes of this Agreement, “Restricted
Period” will mean:
               (i) If Executive’s employment is terminated and such termination
is not (A) in Connection with a Change of Control, (B) a Company Non-Renewal,
(C) a Voluntary Resignation, or (D) a voluntary termination that is not a
termination for Good Reason, then the Restricted Period will mean a period of
time commencing on the date of the termination of Executive’s employment and
continuing for two (2) years.

-9-



--------------------------------------------------------------------------------



 



               (ii) If Executive’s employment is terminated and such termination
is in Connection with a Change of Control, then the Restricted Period will mean
a period of time commencing on the date of the termination of Executive’s
employment and continuing for one (1) year.
               (iii) If Executive’s employment is terminated and such
termination is as a result of a Company Non-Renewal, then the Restricted Period
will mean a period of time commencing on the date of the termination of
Executive’s employment and continuing for one (1) year.
               (iv) If Executive’s employment is terminated and such termination
is a Voluntary Resignation, then at the discretion of the Company, the
Restricted Period will mean a period of time commencing on the date of the
termination of Executive’s employment and continuing for two (2) years;
provided, however, that the Company agrees to pay to Executive a cash payment of
$1,000,000.
               (v) If Executive terminates his employment voluntarily, and such
termination is not a termination for Good Reason, then at the discretion of the
Company, the Restricted Period will mean a period of time commencing on the date
of the termination of Executive’s employment and continuing for one (1) year;
provided, however, that the Company agrees to pay to Executive continued payment
of his Base Salary for a period of one (1) year.
     13. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.
     14. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
     15. Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

-10-



--------------------------------------------------------------------------------



 



If to the Company:
Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
TD Ameritrade Holding Corporation
4211 South 102nd Street
Omaha, NE 68127
If to Executive:
at the last residential address known by the Company.
     16. Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
     17. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in Omaha, Nebraska before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the Nebraska Rules of Civil Procedure. The
Parties agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement.
     18. Integration. This Agreement and the standard forms of equity award
grant that describe Executive’s outstanding equity awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including, but not limited to, the Employment Agreement entered into between
Executive and Ameritrade Holding Corporation, dated April 7, 2003. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and signed by duly authorized representatives of the
parties hereto. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise, or understanding that is not
in this Agreement.
     19. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
     20. Survival. The Company’s and Executive’s responsibilities under
Sections 8, 9, 10, and 13 will survive the termination of this Agreement.
     21. Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

-11-



--------------------------------------------------------------------------------



 



     22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
     23. Governing Law. This Agreement will be governed by the laws of the State
of New York without regard to its conflict of laws provisions.
     24. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
     25. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if the Company reasonably determines that Section 409A of the Code
will result in the imposition of additional tax to an earlier payment of any
severance or other benefits otherwise due to Executive on or within the six
(6) month period following Executive’s termination, the severance benefits will
accrue during such six (6) month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive’s termination. All subsequent payments, if any, will be payable as
provided in this Agreement.
     26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.

     
COMPANY:
   
 
    TD AMERITRADE HOLDING CORPORATION
 
   
 /s/ Joseph H. Moglia
  Date: May  23, 2006
 
Joseph H. Moglia
   
Chief Executive Officer
   
 
   
EXECUTIVE:
   
 
   
 /s/ Asiff S. Hirji
  Date: May  23 , 2006
 
Asiff S. Hirji
   

[SIGNATURE PAGE TO HIRJI EMPLOYMENT AGREEMENT]

-13-



--------------------------------------------------------------------------------



 



Exhibit A
Separation and Release of Claims Agreement

-14-



--------------------------------------------------------------------------------



 



SEPARATION AND RELEASE OF CLAIMS AGREEMENT
RECITALS
     This Separation and Release of Claims Agreement (“Agreement”) is made by
and between ___(“Employee”) and TD Ameritrade Holding Corporation (“Company”)
(collectively referred to as the “Parties”):
     WHEREAS, Employee and Company entered into an Employment Agreement dated
[DATE] (the “Employment Agreement”);
     WHEREAS, the Company and Employee have entered into Performance Restricted
Stock Unit Agreements, dated [DATES], (collectively the “Restricted Stock Unit
Agreements) pursuant to which the Employee was eligible to participate in the
Ameritrade Holding Corporation 1996 Long-Term Incentive Plan (the “Plan”);
     WHEREAS, Employee was employed by the Company;
     WHEREAS, Employee’s employment with Company was terminated on or about
[DATE] (the “Termination Date”);
     WHEREAS, the Parties, and each of them, wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions and
demands that the Employee may have against the Company as defined herein,
including, but not limited to, any and all claims arising or in any way related
to Employee’s employment with, or separation from, the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
     1. Consideration.
          (a) The Company agrees to pay Employee pursuant to Section 8 of the
Employment Agreement, as appropriate, subject to Section 9 of the Employment
Agreement. Payment shall commence on the first regular payroll date following
the Effective Date. Except as expressly provided in the Employment Agreement,
following the Effective Date Employee shall not be entitled to the accrual of
any employee benefits.
          (b) Stock. The Parties agree that Employee’s vesting with respect to
those unvested equity awards outstanding as of the Effective Date shall
accelerate pursuant to Section 8 of the Employment Agreement, as appropriate,
subject to Section 9 of the Employment Agreement. All shares shall continue to
be subject to all other terms of the Restricted Stock Unit Agreements.
          (c) Benefits. The Company agrees to reimburse Employee for premiums
paid for continued health benefits for Employee (and any eligible dependents)
pursuant to Section 8 of the

 



--------------------------------------------------------------------------------



 



Employment Agreement, as appropriate, subject to Section 9 of the Employment
Agreement. Except as expressly provided in the Employment Agreement, Employee’s
participation in all other benefits and incidents of employment ceased on the
Termination Date. Employee ceased accruing employee benefits, including, but not
limited to, vacation time and paid time off, as of the Termination Date.
     2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of Section 10 of the
Employee’s Employment Agreement. Employee shall return all of the Company’s
property and confidential and proprietary information in his possession to the
Company on the Effective Date of this Agreement.
     3. Payments. Employee acknowledges and represents that the Company has paid
all salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Employee once the above noted payments and benefits are
received.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agree not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:
          (a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          (c) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990,

 



--------------------------------------------------------------------------------



 



the Fair Labor Standards Act, the Employee Retirement Income Security Act of
1974, The Worker Adjustment and Retraining Notification Act, Older Workers
Benefit Protection Act; the Massachusetts Fair Employment Practice Act;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          (g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
          (h) any and all claims for attorneys’ fees and costs.
     The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement.
     Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover and cease the severance benefits provided to
Employee under this Agreement.
     5. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that:
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;
          (c) he has seven (7) days following his execution of this Agreement to
revoke this Agreement;
          (d) this Agreement shall not be effective until the revocation period
has expired; and,
          (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

 



--------------------------------------------------------------------------------



 



     6. Unknown Claims. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the principle that a general release does not extend to claims
which the releasor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the releasee. Employee, being aware of said principle, agrees to
expressly waive any rights Employee may have to that effect, as well as under
any other statute or common law principles of similar effect.
     7. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
     8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company, its subsidiaries
or related companies, or any successor.
     9. Confidentiality. The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
hereto agrees to use his best efforts to maintain in confidence: (i) the
existence of this Agreement, (ii) the contents and terms of this Agreement,
(iii) the consideration for this Agreement, and (iv) any allegations relating to
the Company or its officers or employees with respect to Employee’s employment
with the Company, except as otherwise provided for in this Agreement
(hereinafter collectively referred to as “Settlement Information”). Employee
agrees to take every reasonable precaution to prevent disclosure of any
Settlement Information to third parties, and agrees that there shall be no
publicity, directly or indirectly, concerning any Settlement Information.
Employee agrees to take every precaution to disclose Settlement Information only
to those attorneys, accountants, governmental entities, and family members who
have a reasonable need to know of such Settlement Information. The Parties agree
that if Company proves that Employee breached this Confidentiality provision, it
shall be entitled to an award of its costs spent enforcing this provision,
including all reasonable attorneys’ fees associated with the enforcement action,
without regard to whether the Company can establish actual damages from the
breach by Employee.
     10. No Cooperation. Employee agrees he shall not act in any manner that
might damage the business of the Company. Employee agrees that he shall not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so. Employee further agrees both to
immediately notify the Company upon receipt of any court order, subpoena, or any
legal discovery device that seeks or might require the disclosure or production
of the existence or terms of this Agreement, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or legal discovery
device to the Company.

 



--------------------------------------------------------------------------------



 



     11. Non-Disparagement. Employee agrees to refrain from any defamation,
libel or slander of the Company or tortious interference with the contracts and
relationships of the Company. All inquiries by potential future employers of
Employee shall be directed to the Company’s Human Resources Department. Upon
inquiry, the Company shall only state the following: Employee’s last position
and dates of employment.
     12. Non-Solicitation. Employee agrees to comply with the provisions of
Section 9 of the Employee’s Employment Agreement.
     13. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.
     14. No Knowledge of Wrongdoing. Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.
     15. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.
     16. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     17. Indemnification. Employee agreed to indemnify and hold harmless the
Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Employee, or from any
false representation made herein by Employee, or from any action or proceeding
which may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
     18. Cooperation in Litigation. Employee agrees to cooperate fully with the
Company in any matters that have or may result in a legal claim against the
Company, and of which Employee may have knowledge as a result of Employee’s
employment with the Company. This requires Employee, without limitation, to
(1) make himself available upon reasonable request to provide information and

 



--------------------------------------------------------------------------------



 



assistance to the Company on such matters without additional compensation,
except for Employee’s out-of-pocket costs, and (2) notify the Company promptly
of any requests to Employee for information related to any pending or potential
legal claim or litigation involving the Company, reviewing any such request with
a designated representative of the Company prior to disclosing any such
information, and permitting the representative of the Company to be present
during any communication of such information.
     19. Arbitration. The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration in
Omaha, Nebraska before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. The Parties agree that the
prevailing party in any arbitration shall be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award. The
Parties agree that the prevailing party in any arbitration shall be awarded its
reasonable attorneys’ fees and costs. The Parties hereby agree to waive their
right to have any dispute between them resolved in a court of law by a judge or
jury. This section shall not prevent either party from seeking injunctive relief
(or any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Employee’s
obligations under this Agreement and the agreements incorporated herein by
reference.
     20. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     21. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     22. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Restricted Stock Unit Agreements, and the
applicable Sections of the Employment Agreement.
     24. No Waiver. The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or

 



--------------------------------------------------------------------------------



 



conditions. This entire Agreement shall remain in full force and effect as if no
such forbearance or failure of performance had occurred.
     25. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party.
     26. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the state of New York, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the state of New York,
without regard to conflict of law principles. To the extent that either party
seeks injunctive relief in any court having jurisdiction for any claim relating
to the alleged misuse or misappropriation of trade secrets or confidential or
proprietary information, each party hereby consents to personal and exclusive
jurisdiction and venue in the state and federal courts of the state of New York.
     27. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
     28. Effective Date. This Agreement is effective after it has been signed by
both parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.
     29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     30. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) they have read this Agreement;
          (b) they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) they understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) they are fully aware of the legal and binding effect of this
Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                      TD AMERITRADE HOLDING CORPORATION
 
           
Dated:
      By    
 
           
 
          [NAME] 
 
          [TITLE] 
 
           
 
           
 
                                                             , an individual
 
           
Dated:
                     

 